UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-21598) Exact name of registrant as specified in charter:	Putnam RetirementReady Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2015 Date of reporting period:	April 30, 2015 Item 1. Schedule of Investments: Putnam RetirementReady Funds The fund's portfolios 4/30/15 (Unaudited) Putnam RetirementReady 2055 Fund Shares Value Absolute Return Funds (10.2%)* Putnam Absolute Return 100 Fund Class Y (AFF) 2,665 $27,106 Putnam Absolute Return 300 Fund Class Y (AFF) — — Putnam Absolute Return 500 Fund Class Y (AFF) 8,558 98,845 Putnam Absolute Return 700 Fund Class Y (AFF) 27,026 336,477 Total Absolute Return Funds (cost $461,739) $462,428 Asset Allocation Funds (89.3%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 275,843 3,321,149 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 43,832 725,856 Total Asset Allocation Funds (cost $3,983,566) $4,047,005 Fixed Income Funds (0.5%)* Putnam Money Market Fund Class A (AFF) 21,144 $21,144 Total Fixed Income Funds (cost $21,144) $21,144 Total Investments (cost $4,466,449) (a) $4,530,577 * Percentages indicated are based on net assets of $4,529,529 Putnam RetirementReady 2050 Fund Shares Value Absolute Return Funds (10.6%)* Putnam Absolute Return 100 Fund Class Y (AFF) 22,332 $227,114 Putnam Absolute Return 300 Fund Class Y (AFF) — — Putnam Absolute Return 500 Fund Class Y (AFF) 43,026 496,949 Putnam Absolute Return 700 Fund Class Y (AFF) 135,888 1,691,804 Total Absolute Return Funds (cost $2,424,836) $2,415,867 Asset Allocation Funds (89.0%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 1,180,897 14,217,996 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 365,148 6,046,847 Total Asset Allocation Funds (cost $20,175,960) $20,264,843 Fixed Income Funds (0.5%)* Putnam Money Market Fund Class A (AFF) 103,592 $103,592 Total Fixed Income Funds (cost $103,592) $103,592 Total Investments (cost $22,704,388) (a) $22,784,302 * Percentages indicated are based on net assets of $22,778,830 Putnam RetirementReady 2045 Fund Shares Value Absolute Return Funds (11.4%)* Putnam Absolute Return 100 Fund Class Y (AFF) 48,135 $489,529 Putnam Absolute Return 300 Fund Class Y (AFF) — — Putnam Absolute Return 500 Fund Class Y (AFF) 51,519 595,044 Putnam Absolute Return 700 Fund Class Y (AFF) 162,716 2,025,812 Total Absolute Return Funds (cost $3,125,583) $3,110,385 Asset Allocation Funds (88.2%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 1,019,732 12,277,576 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 711,532 11,782,974 Total Asset Allocation Funds (cost $24,310,265) $24,060,550 Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A (AFF) 122,701 $122,701 Total Fixed Income Funds (cost $122,701) $122,701 Total Investments (cost $27,558,549) (a) $27,293,636 * Percentages indicated are based on net assets of $27,287,379 Putnam RetirementReady 2040 Fund Shares Value Absolute Return Funds (13.8%)* Putnam Absolute Return 100 Fund Class Y (AFF) 158,683 $1,613,804 Putnam Absolute Return 300 Fund Class Y (AFF) — — Putnam Absolute Return 500 Fund Class Y (AFF) 143,601 1,658,597 Putnam Absolute Return 700 Fund Class Y (AFF) 334,741 4,167,530 Total Absolute Return Funds (cost $7,414,841) $7,439,931 Asset Allocation Funds (85.8%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 1,019,348 12,272,952 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 2,053,234 34,001,562 Total Asset Allocation Funds (cost $45,414,380) $46,274,514 Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A (AFF) 242,638 $242,638 Total Fixed Income Funds (cost $242,638) $242,638 Total Investments (cost $53,071,859) (a) $53,957,083 * Percentages indicated are based on net assets of $53,945,502 Putnam RetirementReady 2035 Fund Shares Value Absolute Return Funds (17.9%)* Putnam Absolute Return 100 Fund Class Y (AFF) 126,189 $1,283,338 Putnam Absolute Return 300 Fund Class Y (AFF) 44,595 461,555 Putnam Absolute Return 500 Fund Class Y (AFF) 203,343 2,348,616 Putnam Absolute Return 700 Fund Class Y (AFF) 409,540 5,098,775 Total Absolute Return Funds (cost $9,246,376) $9,192,284 Asset Allocation Funds (79.7%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) 272,318 $4,057,537 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 154,288 1,857,630 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 2,118,472 35,081,897 Total Asset Allocation Funds (cost $41,461,701) $40,997,064 Fixed Income Funds (2.5%)* Putnam Money Market Fund Class A (AFF) 1,261,878 $1,261,878 Total Fixed Income Funds (cost $1,261,878) $1,261,878 Total Investments (cost $51,969,955) (a) $51,451,226 * Percentages indicated are based on net assets of $51,436,076 Putnam RetirementReady 2030 Fund Shares Value Absolute Return Funds (25.6%)* Putnam Absolute Return 100 Fund Class Y (AFF) 266,018 $2,705,400 Putnam Absolute Return 300 Fund Class Y (AFF) 276,505 2,861,825 Putnam Absolute Return 500 Fund Class Y (AFF) 397,412 4,590,118 Putnam Absolute Return 700 Fund Class Y (AFF) 818,871 10,194,948 Total Absolute Return Funds (cost $20,421,716) $20,352,291 Asset Allocation Funds (71.1%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) 1,800,121 $26,821,806 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 1,795,689 29,736,603 Total Asset Allocation Funds (cost $56,301,843) $56,558,409 Fixed Income Funds (3.3%)* Putnam Money Market Fund Class A (AFF) 2,662,496 $2,662,496 Total Fixed Income Funds (cost $2,662,496) $2,662,496 Total Investments (cost $79,386,055) (a) $79,573,196 * Percentages indicated are based on net assets of $79,555,109 Putnam RetirementReady 2025 Fund Shares Value Absolute Return Funds (34.5%)* Putnam Absolute Return 100 Fund Class Y (AFF) 254,606 $2,589,346 Putnam Absolute Return 300 Fund Class Y (AFF) 416,564 4,311,440 Putnam Absolute Return 500 Fund Class Y (AFF) 445,939 5,150,597 Putnam Absolute Return 700 Fund Class Y (AFF) 624,298 7,772,504 Total Absolute Return Funds (cost $19,984,353) $19,823,887 Asset Allocation Funds (61.1%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) 2,013,144 $29,995,843 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) 157,005 1,722,350 Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 202,559 3,354,383 Total Asset Allocation Funds (cost $34,536,902) $35,072,576 Fixed Income Funds (4.4%)* Putnam Money Market Fund Class A (AFF) 2,553,639 $2,553,639 Total Fixed Income Funds (cost $2,553,639) $2,553,639 Total Investments (cost $57,074,894) (a) $57,450,102 * Percentages indicated are based on net assets of $57,437,349 Putnam RetirementReady 2020 Fund Shares Value Absolute Return Funds (45.2%)* Putnam Absolute Return 100 Fund Class Y (AFF) 436,259 $4,436,753 Putnam Absolute Return 300 Fund Class Y (AFF) 856,563 8,865,428 Putnam Absolute Return 500 Fund Class Y (AFF) 1,165,942 13,466,630 Putnam Absolute Return 700 Fund Class Y (AFF) 616,360 7,673,680 Total Absolute Return Funds (cost $34,580,351) $34,442,491 Asset Allocation Funds (49.1%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) 1,565,945 $23,332,588 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) 1,286,792 14,116,104 Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) — — Total Asset Allocation Funds (cost $37,355,576) $37,448,692 Fixed Income Funds (5.8%)* Putnam Money Market Fund Class A (AFF) 4,420,165 $4,420,165 Total Fixed Income Funds (cost $4,420,165) $4,420,165 Total Investments (cost $76,356,092) (a) $76,311,348 * Percentages indicated are based on net assets of $76,261,417 Putnam RetirementReady 2015 Fund Shares Value Absolute Return Funds (57.4%)* Putnam Absolute Return 100 Fund Class Y (AFF) 333,290 $3,389,561 Putnam Absolute Return 300 Fund Class Y (AFF) 743,897 7,699,331 Putnam Absolute Return 500 Fund Class Y (AFF) 962,493 11,116,791 Putnam Absolute Return 700 Fund Class Y (AFF) 70,822 881,728 Total Absolute Return Funds (cost $23,374,781) $23,087,411 Asset Allocation Funds (36.7%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) 121,953 $1,817,107 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) 1,178,209 12,924,953 Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) — — Total Asset Allocation Funds (cost $14,855,057) $14,742,060 Fixed Income Funds (6.0%)* Putnam Money Market Fund Class A (AFF) 2,399,279 $2,399,279 Total Fixed Income Funds (cost $2,399,279) $2,399,279 Total Investments (cost $40,629,117) (a) $40,228,750 * Percentages indicated are based on net assets of $40,215,132 Putnam Retirement Income Fund Lifestyle 1 Shares Value Absolute Return Funds (60.0%)* Putnam Absolute Return 100 Fund Class Y (AFF) 191,305 $1,945,570 Putnam Absolute Return 300 Fund Class Y (AFF) 438,160 4,534,954 Putnam Absolute Return 500 Fund Class Y (AFF) 558,456 6,450,172 Putnam Absolute Return 700 Fund Class Y (AFF) — — Total Absolute Return Funds (cost $13,100,677) $12,930,696 Asset Allocation Funds (34.1%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) 668,642 7,335,002 Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) — — Total Asset Allocation Funds (cost $7,322,725) $7,335,002 Fixed Income Funds (5.9%)* Putnam Money Market Fund Class A (AFF) 1,281,283 $1,281,283 Total Fixed Income Funds (cost $1,281,283) $1,281,283 Total Investments (cost $21,704,685) (a) $21,546,981 * Percentages indicated are based on net assets of $21,541,672 Notes to The fund's portfolio Unless noted otherwise, the notes to the funds' portfolios are for the close of each fund's reporting period, which ran from August 1, 2014 through April 30, 2015 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . (AFF) Affiliated Company. (a) The aggregate identified cost on a tax basis as of the reporting period ended were as follows: Unrealized appreciation Unrealized (depreciation) Net unrealized appreciation/(depreciation) Cost for federal income tax purposes Putnam RetirementReady 2055 Fund $53,725 $(9,635) $44,090 $4,486,487 Putnam RetirementReady 2050 Fund 290,966 (305,258) (14,292) 22,798,594 Putnam RetirementReady 2045 Fund 318,895 (667,105) (348,210) 27,641,846 Putnam RetirementReady 2040 Fund 846,991 (77,775) 769,216 53,187,867 Putnam RetirementReady 2035 Fund 519,649 (1,103,587) (583,938) 52,035,164 Putnam RetirementReady 2030 Fund 876,759 (708,800) 167,959 79,405,237 Putnam RetirementReady 2025 Fund 776,333 (441,017) 335,316 57,114,786 Putnam RetirementReady 2020 Fund 390,803 (492,608) (101,805) 76,413,153 Putnam RetirementReady 2015 Fund 49,578 (517,614) (468,036) 40,696,786 Putnam Retirement Income Fund Lifestyle 1 81,275 (387,157) (305,882) 21,852,863 Security valuation The price of each fund’s shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1 securities under Accounting Standards Codification Fair Value Measurements and Disclosures (ASC 820).The NAVs of the underlying Putnam Funds are determined based on the policies contained in each underlying Putnam Fund’s financial statements.The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares.Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of each fund’s investments. The three levels are defined as follows: Level 1 : Valuations based on quoted prices for identical securities in active markets. Level 2 : Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 : Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds' net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Total Putnam RetirementReady 2055 Fund $4,530,577 $— $— $4,530,577 Putnam RetirementReady 2050 Fund 22,784,302 — — 22,784,302 Putnam RetirementReady 2045 Fund 27,293,636 — — 27,293,636 Putnam RetirementReady 2040 Fund 53,957,083 — — 53,957,083 Putnam RetirementReady 2035 Fund 51,451,226 — — 51,451,226 Putnam RetirementReady 2030 Fund 79,573,196 — — 79,573,196 Putnam RetirementReady 2025 Fund 57,450,102 — — 57,450,102 Putnam RetirementReady 2020 Fund 76,311,348 — — 76,311,348 Putnam RetirementReady 2015 Fund 40,228,750 — — 40,228,750 Putnam Retirement Income Fund Lifestyle 1 21,546,981 — — 21,546,981 During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Affiliated transactions Transactions during the reporting period with a company which is under common ownership or control, or involving securities of companies in which a fund owned at least 5% of the voting securities, were as follows: Putnam RetirementReady 2055 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $14,278 $40,722 $27,716 $283 $— $27,106 Putnam Absolute Return 300 Fund Class Y — Putnam Absolute Return 500 Fund Class Y 51,870 149,739 101,805 817 2,988 98,845 Putnam Absolute Return 700 Fund Class Y 175,966 508,959 347,322 4,030 10,365 336,477 Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 1,712,193 5,162,890 3,383,456 34,633 352,441 3,321,149 Putnam Dynamic Asset Allocation Growth Fund Class Y 374,300 1,113,881 736,237 10,823 57,503 725,856 Putnam Money Market Fund Class A 10,938 39,739 29,533 — — 21,144 Totals $2,339,545 $7,015,930 $4,626,069 $50,586 $423,297 $4,530,577 Putnam RetirementReady 2050 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $111,507 $308,045 $190,880 $2,450 $— $227,114 Putnam Absolute Return 300 Fund Class Y — Putnam Absolute Return 500 Fund Class Y 269,987 658,606 426,958 4,236 15,494 496,949 Putnam Absolute Return 700 Fund Class Y 915,748 2,237,025 1,456,656 20,895 53,743 1,691,804 Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 7,984,833 19,531,988 12,577,387 152,466 1,551,549 14,217,996 Putnam Dynamic Asset Allocation Growth Fund Class Y 2,836,380 8,477,494 5,049,350 92,738 492,701 6,046,847 Putnam Money Market Fund Class A 55,413 173,694 125,515 5 — 103,592 Totals $12,173,868 $31,386,852 $19,826,746 $272,790 $2,113,487 $22,784,302 Putnam RetirementReady 2045 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $301,160 $514,633 $322,244 $6,094 $— $489,529 Putnam Absolute Return 300 Fund Class Y — Putnam Absolute Return 500 Fund Class Y 410,275 593,468 403,195 5,859 21,427 595,044 Putnam Absolute Return 700 Fund Class Y 1,391,798 2,011,485 1,376,363 28,905 74,347 2,025,812 Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 9,028,580 13,034,269 9,087,824 151,406 1,540,780 12,277,576 Putnam Dynamic Asset Allocation Growth Fund Class Y 7,290,201 12,714,386 7,748,721 207,796 1,103,981 11,782,974 Putnam Money Market Fund Class A 84,441 168,612 130,352 105 — 122,701 Totals $18,506,455 $29,036,853 $19,068,699 $400,165 $2,740,535 $27,293,636 Putnam RetirementReady 2040 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $685,738 $2,603,615 $1,664,769 $17,249 $— $1,613,804 Putnam Absolute Return 300 Fund Class Y — Putnam Absolute Return 500 Fund Class Y 679,393 2,713,701 1,716,378 14,006 51,225 1,658,597 Putnam Absolute Return 700 Fund Class Y 1,902,949 6,633,967 4,353,430 50,982 131,130 4,167,530 Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 7,039,686 20,444,545 14,607,392 129,919 1,322,119 12,272,952 Putnam Dynamic Asset Allocation Growth Fund Class Y 14,555,016 55,722,059 35,076,304 514,771 2,734,879 34,001,562 Putnam Money Market Fund Class A 113,705 475,847 346,914 13 — 242,638 Totals $24,976,487 $88,593,734 $57,765,187 $726,940 $4,239,353 $53,957,083 Putnam RetirementReady 2035 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $898,011 $1,076,751 $681,373 $15,633 $— $1,283,338 Putnam Absolute Return 300 Fund Class Y 252,857 462,771 237,980 13,570 — 461,555 Putnam Absolute Return 500 Fund Class Y 1,530,315 2,075,580 1,234,447 22,625 82,747 2,348,616 Putnam Absolute Return 700 Fund Class Y 3,364,265 4,428,390 2,687,396 71,184 183,089 5,098,775 Putnam Dynamic Asset Allocation Balanced Fund Class Y 2,054,356 4,037,111 2,100,276 38,571 153,335 4,057,537 Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 2,506,864 1,826,045 2,384,350 22,548 229,462 1,857,630 Putnam Dynamic Asset Allocation Growth Fund Class Y 24,011,015 31,061,621 18,615,745 608,952 3,235,254 35,081,897 Putnam Money Market Fund Class A 737,332 1,259,193 734,647 92 — 1,261,878 Totals $35,355,015 $46,227,462 $28,676,214 $793,175 $3,883,887 $51,451,226 Putnam RetirementReady 2030 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $1,451,700 $3,394,232 $2,121,337 $30,199 $— $2,705,400 Putnam Absolute Return 300 Fund Class Y 1,323,000 3,844,103 2,214,074 77,159 — 2,861,825 Putnam Absolute Return 500 Fund Class Y 2,472,144 5,783,494 3,621,453 40,510 148,158 4,590,118 Putnam Absolute Return 700 Fund Class Y 5,501,487 12,776,849 8,059,025 130,382 335,353 10,194,948 Putnam Dynamic Asset Allocation Balanced Fund Class Y 12,436,228 34,991,876 21,006,693 240,279 923,752 26,821,806 Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y — Putnam Dynamic Asset Allocation Growth Fund Class Y 20,113,380 38,635,873 27,981,396 470,096 2,497,529 29,736,603 Putnam Money Market Fund Class A 1,427,959 3,464,969 2,230,432 181 — 2,662,496 Totals $44,725,898 $102,891,396 $67,234,410 $988,806 $3,904,792 $79,573,196 Putnam RetirementReady 2025 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $1,970,334 $1,594,616 $952,214 $34,846 $— $2,589,346 Putnam Absolute Return 300 Fund Class Y 2,995,037 3,045,848 1,562,416 139,975 — 4,311,440 Putnam Absolute Return 500 Fund Class Y 3,722,797 3,372,050 1,889,664 54,820 200,494 5,150,597 Putnam Absolute Return 700 Fund Class Y 6,144,068 4,576,172 2,948,311 119,897 308,384 7,772,504 Putnam Dynamic Asset Allocation Balanced Fund Class Y 22,365,779 18,564,491 11,517,840 332,728 1,253,960 29,995,843 Putnam Dynamic Asset Allocation Conservative Fund Class Y 908,964 1,446,993 613,789 21,537 91,714 1,722,350 Putnam Dynamic Asset Allocation Equity Fund Class Y — Putnam Dynamic Asset Allocation Growth Fund Class Y 5,225,124 2,530,548 4,277,477 64,410 342,201 3,354,383 Putnam Money Market Fund Class A 1,946,957 1,657,719 1,051,037 210 — 2,553,639 Totals $45,279,060 $36,788,437 $24,812,748 $768,423 $2,196,753 $57,450,102 Putnam RetirementReady 2020 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $2,161,852 $5,865,673 $3,559,667 $48,864 $— $4,436,753 Putnam Absolute Return 300 Fund Class Y 4,229,340 12,015,450 7,104,969 235,816 — 8,865,428 Putnam Absolute Return 500 Fund Class Y 6,036,321 18,386,353 10,801,696 117,156 428,478 13,466,630 Putnam Absolute Return 700 Fund Class Y 4,379,034 10,190,121 6,875,409 96,680 248,668 7,673,680 Putnam Dynamic Asset Allocation Balanced Fund Class Y 13,991,767 30,914,987 21,912,781 222,838 787,768 23,332,588 Putnam Dynamic Asset Allocation Conservative Fund Class Y 6,003,926 19,673,430 11,413,573 148,422 607,481 14,116,104 Putnam Dynamic Asset Allocation Equity Fund Class Y — Putnam Dynamic Asset Allocation Growth Fund Class Y — Putnam Money Market Fund Class A 2,139,225 5,923,081 3,642,141 234 — 4,420,165 Totals $38,941,465 $102,969,095 $65,310,236 $870,010 $2,072,395 $76,311,348 Putnam RetirementReady 2015 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $2,265,431 $3,641,099 $2,483,590 $47,634 $— $3,389,561 Putnam Absolute Return 300 Fund Class Y 5,052,590 8,584,973 5,631,194 261,232 — 7,699,331 Putnam Absolute Return 500 Fund Class Y 7,366,792 12,167,069 8,246,327 123,298 450,943 11,116,791 Putnam Absolute Return 700 Fund Class Y 1,202,669 1,057,723 1,385,423 14,161 36,424 881,728 Putnam Dynamic Asset Allocation Balanced Fund Class Y 2,663,665 2,211,483 3,094,195 26,792 79,576 1,817,107 Putnam Dynamic Asset Allocation Conservative Fund Class Y 8,585,095 14,333,234 9,787,424 166,574 721,943 12,924,953 Putnam Dynamic Asset Allocation Equity Fund Class Y — Putnam Dynamic Asset Allocation Growth Fund Class Y — Putnam Money Market Fund Class A 1,727,855 2,523,910 1,852,486 257 — 2,399,279 Totals $28,864,097 $44,519,491 $32,480,639 $639,948 $1,288,886 $40,228,750 Putnam Retirement Income Fund Lifestyle 1 Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $1,729,351 $833,681 $597,750 $29,127 $— $1,945,570 Putnam Absolute Return 300 Fund Class Y 4,057,707 2,082,657 1,414,388 163,892 — 4,534,954 Putnam Absolute Return 500 Fund Class Y 5,710,914 2,868,677 2,066,607 76,463 279,651 6,450,172 Putnam Absolute Return 700 Fund Class Y — Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y 6,479,527 3,405,342 2,470,708 106,502 434,397 7,335,002 Putnam Dynamic Asset Allocation Equity Fund Class Y — Putnam Dynamic Asset Allocation Growth Fund Class Y — Putnam Money Market Fund Class A 1,142,275 582,455 443,448 90 — 1,281,283 Totals $19,119,774 $9,772,812 $6,992,901 $376,074 $714,048 $21,546,981 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam RetirementReady Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 26, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 26, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 26, 2015
